DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (8,079,316).

Regarding claim 1, Hall et al. discloses a bent leg opener for mounting on a tool supporting shank of an agricultural seeding implement having a product delivery conduit associated with the tool supporting shank for delivering product into ground across which the agricultural seeding implement is displaced in a forward working direction, the bent leg opener comprising:
A lower leg body (30) adapted to be pulled through the ground in the forward working direction to form a product placement opening below a surface of the ground
A mounting body (26) having an upper portion (26a) adapted to be mounted onto the tool supporting shank and a lower portion (26b) extending downwardly from the upper portion so as to support the lower leg body in penetrating relation with the ground while the lower portion and the upper portion of the mounting body remain substantially above the ground
A product delivery tube (36) supported rearwardly of the mounting body so as to be arranged to deliver the product from the associated product delivery conduit of the implement to the product placement opening in the ground formed by the lower leg body
The lower leg body (30) defining a bent leg plane which is parallel to the forward working direction and which is sloped downwardly and laterally outwardly (Figure 3) from the lower portion of the mounting body at a slope of between 30 degrees and 60 degrees from vertical (column 4 lines 14-19)
The lower leg body having two side surfaces at laterally opposing sides of the lower leg body, the side surface being oriented substantially parallel to the bent leg plane and leading face extending between the two side surface at a front of the lower leg body
The leading face defining a blunt edge that extends in a lengthwise direction across a height of the lower leg body upwardly and rearwardly at a longitudinal slope that is between 30 degrees and 60 degrees  (Figure 2) from the forward working direction and extends in a widthwise direction between the two side surfaces at a lateral slope that is between 60 degrees and 90 degrees from the forward working direction

Regarding claim 2, the mounting body is arranged to support the lower leg body such that the lower leg body traverses a surface of the ground and such that the lower portion and the upper portion of the mounting body are capable of being spaced above the ground.

Regarding claim 3, the bent leg opener consists only of the lower leg body, the mounting body and the product delivery tube.

Regarding claims 6-7, the blunt edge spans across 100% of an overall width of the leading face in the widthwise direction (Figure 3).

Regarding claim 8, the blunt edge of the leading face of the lower leg body is a flat surface (Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 9 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (8,079,316).

Hall discloses the invention as described above, but fails to specifically disclose some of the claimed angles and dimensions of the elements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges for the slope/angle limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wickstrom (5,537,942) also discloses a bent leg opener with a rear product delivery element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671